 

Exhibit 10.1

 



July 25, 2018

  

VIA ELECTRONIC MAIL

Summit Semiconductor, Inc.

Attn: Brett Moyer and Gary Williams

68040 Via Del Oro

San Jose, CA95119

bmoyer@summitsemi.com; gwilliams@summitsemi.com

 

Re:Senior Secured Original Issue Discount Convertible Note Payoff Letter

 

Gentlemen:

 

Reference is hereby made to (a) that certain Securities Purchase Agreement,
dated as of May 17, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Purchase Agreement”), by and among Summit Semiconductor, Inc., a Delaware
corporation (f/k/a Summit Semiconductor, LLC, a Delaware limited liability
company) (the “Company”), and MARCorp Signal, LLC, a Delaware limited liability
company (the “Purchaser”) and (b) the Note issued by the Company to Purchaser on
May 17, 2017 (as amended and updated from time to time, the “Note”). Capitalized
terms used in this letter and not defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement.

 

Please be advised that the sum of the aggregate outstanding amount of principal,
accrued interest, default penalties and all other payment obligations and other
amounts (other than unasserted indemnification obligations, the provisions set
forth in Section 4.9 of the Purchase Agreement, and other provisions which by
the terms of such Loan Document (as defined below) expressly survive termination
of such Loan Document and repayment of the Note (collectively, the “Contingent
Obligations”), the survival of which by execution hereof, the Company hereby
acknowledges, confirms and reaffirms) due under the Transaction Documents other
than the Warrants (the Transaction Documents other than the Warrants, the “Loan
Documents”), as of November 30, 2017 (the “Repayment Date”) is the aggregate of
the amounts and Common Units set forth on Schedule I attached hereto (the
“Payoff Amount”).

 

In an effort to settle all differences and to avoid the costs of litigation, the
Company hereby acknowledges, confirms and reaffirms that the number of Warrants
owned by the Purchaser as of Repayment Date is set forth on Schedule II attached
hereto. The Purchaser acknowledges that it has received the Payoff Amount set
forth on Schedule I attached hereto on or about November 30, 2017.

 

Upon (i) receipt by the Purchaser of an executed counterpart of this letter by
the Company and (ii) having confirmed receipt by the Purchaser of the Payoff
Amount:

 

(A)             the Purchaser hereby acknowledges and agrees that such payment
of the Payoff Amount will constitute payment in full of the Note and the full
satisfaction of all obligations of the Company under the Loan Documents owed to
the Purchaser, and the Note shall be thereby be deemed paid in full, released
and discharged, all without any further action being required to effectuate the
foregoing, and such agreements, documents and instruments shall be deemed
automatically terminated and of no further force or effect (other than Section
4.9 of the Purchase Agreement and those provisions that expressly survive
termination) and the Purchaser shall have no further obligations to the Company
under the Loan Documents;

 



  1

 

 

(B)              the Purchaser hereby agrees to promptly execute and deliver
such additional documents, terminations, releases or other agreements, take such
additional actions and shall provide any additional information as the Company
may reasonably require to carry out the terms of this letter, in each case at
the Company’s sole expense; and

 

(C)              upon request by the Company, the Purchaser agrees to promptly
deliver to the Company or its designee the original Note (or its statement that
the Note has been lost in the form customarily used by the Purchaser in such
circumstances).

 

In consideration of the foregoing, by their execution of the acknowledgment and
agreement hereto, the Company and the Purchaser shall execute mutual releases
attached hereto as Exhibit A.

 

This letter embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
any prior arrangements made with respect to the payment by the Company of (or
any indemnification for) any fees, costs or expenses payable to or incurred (or
to be incurred) by or on behalf of the Purchaser.

 

This letter shall be a contract made under and governed by the internal laws of
the State of New York applicable to contracts made and to be performed entirely
within such State, without regard to conflict of law principles. This letter may
be executed in any number of separate counterparts, each of which shall,
collectively and separately, constitute one agreement. Fax or electronic (by
email delivery) signatures shall have the same force and effect as if original
signatures had been delivered.

 

[signature pages follow]

 



  2

 

 



Very truly yours,         MARCORP SIGNAL, LLC         By: /s/ Jeffery L. McCoy  
Name:   Jeffery L. McCoy   Title: President  

 

 

 

SIGNATURE PAGE TO
PAYOFF LETTER

  

 

 

 





Acknowledged and agreed to   as of the date first written above:        
Company:         Summit Semiconductor, INC.         By: /s/ Gary Williams  
Name:   Gary Williams   Title: CFO  

         

 

 



SIGNATURE PAGE TO
PAYOFF LETTER



 



 

 

  

Schedule I

 

Payoff Details

 

Name

Payoff Amount

Category

Wire Instructions MARCorp Signal, LLC (principal, interest and penalty)
$6,980,048 Bank Name:  [_______]
ABA/Routing: [_______]
Custody Account #: [_______]
Account Name:  [_______] MARCorp Signal, LLC (out of pocket expenses)
   $280,708

Bank Name: [_______]

ABA/Routing: [_______]

Custody Account #: [_______]

Account Name: [_______]

 

PAYOFF AMOUNT DETAILS:     Payoff Date:  November 30, 2017  Amount Funded 
 5,000,000  Default Interest as of Oct. 31, 2017   316,250  Default Penalty 
 616,791  OID   1,047,007  Total Principal  $6,980,048         REIMBURSEMENT OF
DIRECT COSTS:      Consulting   30,000  Airfare   19,965  Lodging   32,361 
Other Travel   5,749  Meals and Entertainment   9,004  Business   4,984  Legal 
 178,645  Total Direct Costs  $280,708 

 



 

 

 

Schedule II

 

Warrant Details

 

 

WARRANTS:46,533,653 - Units

 

 

NOTE: The Warrants will be subject to the following terms and will be reflected
in the reissued Warrants to be issued within five (5) business days of the date
of this letter:

 

A.       MARCorp’s total warrants will be 46,533,653 (or 3,102,244 after 15 to 1
reverse split) and will be comprised of 2,614,381 warrants that were not in
dispute (“Good Warrants”) and 487,863 warrants that were in dispute (“Dispute
Warrants”).

 

B.       Good Warrants to provide for a strike price equal to the lesser of a) a
40% discount to the IPO price of the Common Stock or b) $4.50 per share.

 

C. Dispute Warrants, with a strike price equal to the lesser of a) a 40%
discount to the IPO price of the Common Stock or b) $4.50 per share, will have
an expiration date of five (5) years from date of Closing, as defined herein,
and all other terms of the Warrants remain the same consistent with the Good
Warrants as originally issued.

 

 

 

 

Exhibit A

 

 

 

 



 

 

